i          i       i                                                               i   i    i




                                MEMORANDUM OPINION

                                        No. 04-08-00912-CR

                                            Ben DENN,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-5973
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: August 19, 2009

DISMISSED

           On August 11, 2009, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                           PER CURIAM



DO NOT PUBLISH